J. S62017/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: ADOPTION OF: B.G.R. A/K/A         :     IN THE SUPERIOR COURT OF
A.R., A MINOR                            :          PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: K.C.                          :
                                         :
                                         :     No. 563 MDA 2016

                Appeal from the Order Entered March 3, 2016
               In the Court of Common Pleas of Berks County
                       Orphans’ Court at No(s): 84399

BEFORE: GANTMAN, P.J., DUBOW, J., and JENKINS, J.

MEMORANDUM BY DUBOW, J.:                         FILED OCTOBER 19, 2016

     K.C. (“Father”) appeals from the March 3, 2016 Order that terminated

Father’s parental rights to infant A.R. (“Child”) pursuant to 23 Pa.C.S. §§

2511(a) and (b) of the Adoption Act. After careful review, we affirm.

     The orphans’ court set forth the relevant factual history as follows:

     Father and Mother met in the summer of 2011 or 2012 when
     Mother was 11 or 12 years of age. Father was 19 or 20 at the
     time. They began dating several months later. In late 2014
     [23-year-old Father and 14-year-old-Mother] had sexual
     intercourse a "handful of times." Father believes the conception
     of Child occurred on December [], 2014. He was aware of
     Mother's pregnancy about one month after conception. Based
     upon his own calculations he estimated the Child's birth for
     August [], 2015. In July 2015, Mother's adult brother obtained a
     Protection From Abuse [(“PFA”)] Order against Father on behalf
     of Mother, which prohibited Father from having any contact with
     Mother. Despite the PFA [Order], Father and Mother text-
     messaged each other, and Mother telephoned Father. Father
     has had no direct contact with Mother since the entry of the PFA
     Order.
J. S62017/16



     Father learned of Child's August [], 2015 birth from Mother's
     extended family – grandmother, aunt, and uncle – about two to
     three weeks after Child was born. During that conversation, he
     also learned that Mother was placing Child for adoption. Roughly
     one week later, on September 16, 2015, Father received a
     telephone call from A Baby Step Adoption, the adoption agency
     assisting Mother with Child's adoption plan. The call lasted a
     mere two to three minutes. Father did not ask about Child but
     did state that he wanted custody of her. Father called the
     agency back the same day and spoke to Barbara Casey, Esq.
     Again, it was a short conversation lasting perhaps one to three
     minutes.

     Father had no further contact with the agency until on or about
     January 15, 2016 when he received notice of the termination
     hearing. He made no additional telephone calls to the agency,
     nor did he send any written correspondence regarding the Child
     or his rights. He sent no financial support, cards, presents,
     tokens of affection, or clothes for Child. Though acknowledging
     that he heard the Child's birth weight was eight pounds, nine
     ounces, Father gave the incredible excuse of not knowing the
     newborn child's size as the reason for failure to send clothes. He
     never requested any photographs of Child; however, he testified
     that he received some from Mother's aunt once or twice. Father
     resides seven blocks from the agency, but he never stopped in
     to demand that Child be returned to him or to ask about her
     welfare.

     Father is a painter making $14 per hour. He takes home $300
     to $1,000 per week. He lives with his mother. Despite this
     income and shared-living arrangement, Father claimed he did
     not have money to hire an attorney to obtain custody of Child,
     but he did have private counsel in his [PFA] matter only a month
     prior to Child's birth and again at the termination hearing. He
     testified that he needs his money for his criminal charges and
     transportation to go to work. Father did not ask for money from
     family although it appears family would have been willing to
     assist.

     Father filed a pro se custody action in October 2015 that he says
     was denied pending the results of his criminal case. Apparently
     he filed no motion for reconsideration or notice of appeal and
     never served papers upon the agency or adoptive family.


                                   -2-
J. S62017/16



     At some point after the September 16, 2015 contact with the
     adoption agency, Mother informed Father about Child's birth and
     the adoptive family. Father looked up the family on the internet
     and learned information such as the adoptive [mother] being a
     teacher and the adoptive [father] being an engineer, but he
     claimed he did not attempt to find their address. He testified
     that he did not want to contact them and risk violating the PFA
     Order because of his belief that it covered [Child] as part of the
     whole household or family even though the PFA Order was
     entered prior to Child's birth. He also did not want the adoptive
     family to feel like he was attacking them since they were told
     that Child was the product of rape. When questioned, Father
     admitted that he could have written a letter and attempted to
     deliver it to the family through the agency.

Orphans’ Court Opinion, filed 5/9/16, at 3-5 (footnote omitted).

     In August 2015, three days after Child’s birth, Mother executed a

Consent to Adoption pursuant to 23 Pa.C.S. § 2711. On January 13, 2016, A

Baby Step Adoption (“Adoption Agency”) filed a Petition to Confirm Consent

to Adoption and to Terminate Parental Rights. After a hearing, on March 3,

2016, the orphans’ court terminated Father’s parental rights and confirmed

the consent of Mother.

     Father filed a timely Notice of Appeal and accompanying Concise

Statement of Errors pursuant to Pa.R.A.P 905(a)(2) and 1925(a)(2)(i). The

orphans’ court filed a 1925(a) Opinion.

     Father raises the following issues on appeal:

     1. The [orphans’ court abused its discretion and] erroneously
        concluded that Father had not maintained contact with [Child]
        where Father had no access to [Child] or information as to
        [Child]’s whereabouts from birth and therefore had no way to
        reasonably have contact with [Child] as [Child] was
        immediately placed for adoption. Moreover, Father did take


                                    -3-
J. S62017/16


         steps during the four month period to challenge the adoption
         and gain access to [Child].

      2. The [orphans’ court abused its discretion and] erroneously
         concluded that [Child] was conceived as a result of rape when
         there is no evidence that Father’s sexual conduct constituted
         rape, and it is unclear as to what definition of rape applies for
         the purposes of 23 Pa.C.S.A. [§] 2511(a)(7).

      3. The [orphans’ court abused its discretion and] erroneously
         concluded that [Child] had no bond with Father when Father
         could never reasonably have had an opportunity to bond with
         [Child].

Father’s Brief at 4-5.

      Father first avers that the orphans’ court abused its discretion in

terminating Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(6)

when it determined that Father “failed for a period of four months preceding

the petition, as re-filed, to make reasonable efforts to establish and maintain

substantial and continuing contact with [Child.]” Order, filed 3/3/16.         We

disagree.

      Our standard of review regarding orders terminating parental rights is

abuse of discretion.     In re A.R., 125 A.3d 420, 422 (Pa. Super. 2015).

Specifically, “[w]e must employ a broad, comprehensive review of the record

in order to determine whether the trial court's decision is supported by

competent evidence.” Id. (quotation and citation omitted).

      In termination of parental rights cases, “the burden is upon the

petitioner to prove by clear and convincing evidence that its asserted

grounds for seeking the termination of parental rights are valid.”           In re



                                     -4-
J. S62017/16


Adoption of W.J.R., 952 A.2d 680, 683 (Pa. Super. 2008).              “Clear and

convincing evidence” is defined as “testimony that is so clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” Id. (internal

quotation marks and citation omitted).

      Upon review, “[i]f competent evidence supports the trial court's

findings, we will affirm even if the record could also support the opposite

result.” In re Adoption of M.R.B., 25 A.3d 1247, 1251 (Pa. Super. 2011).

Further, this Court must agree with the orphans’ court decision as to only

one subsection of 23 Pa.C.S. §2511(a) in order to affirm a termination of

parental rights. W.J.R., supra at 684.

      Section 2511(a)(6) provides that parental rights with respect to a

newborn child may be terminated on the grounds that, “the parent knows or

has reason to know of the child's birth, does not reside with the child, has

not married the child's other parent, has failed for a period of four months

immediately preceding the filing of the petition to make reasonable efforts to

maintain substantial and continuing contact with the child and has failed

during the same four-month period to provide substantial financial support

for the child.” 23 Pa.C.S. §2511(a)(6).

      Here, Father concedes that he knew Child was born, that he does not

live with Child, that he is not married to Child’s Mother, and that he has

failed to provide financial support for the child. Father’s Brief at 11.



                                      -5-
J. S62017/16


      Father is “only disputing the fourth part of the requirements [–] that

he failed to make reasonable efforts to maintain substantial and continuing

contact.”   Id.    Father argues that he spoke with the adoption agency,

attempted to contact legal counsel, and filed a pro se custody action.1

Father’s Brief at 12. We do not find this to be a compelling argument.

      This Court has stated “[a] parent must utilize all available resources to

preserve the parental relationship, and must exercise reasonable firmness in

resisting obstacles placed in the path of maintaining the parent-child

relationship.     Parental rights are not preserved by waiting for a more

suitable or convenient time to perform one's parental responsibilities while

others provide the child with his or her physical and emotional needs.” In

re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008).

      Moreover, “[i]t is incumbent upon a parent when separated from his

child to maintain communication and association with the child. This requires

an affirmative demonstration of parental devotion, imposing upon the parent

the duty to exert himself, to take and maintain a place of importance in the

child's life.” In re G.P.-R., 851 A.2d 967, 976 (Pa. Super. 2004).

      The orphans’ court opines:

      It is [] clear that Father has failed to make reasonable efforts to
      establish and maintain substantial and continuing contact with
      Child. Father learned the identity and some general information
      about the prospective adoptive parents who maintained actual

1
 While Father testified that he filed a custody action, he never provided any
documentation at trial.



                                     -6-
J. S62017/16


      physical custody of Child yet made no effort to contact them by
      any means in order to inquire about Child or to ask for a visit.
      The Protection From Abuse Order did not preclude his contact
      with them or Child and Father's testimony that he believed in its
      preclusive effect was incredible and weak. Similarly he made no
      such inquiries with the adoption agency. Father acted as if he
      were more concerned about how his contact attempts might
      affect the prospective adoptive parents rather than his own
      rights, wants, and desires to be a parent and with no apparent
      regard for how his lack of contact with Child might affect Child.
      Additionally, he found it more important to devote his financial
      resources to things other than securing counsel to pursue any
      custody rights he might have had, and he failed to actively
      prosecute his pro se custody action upon receipt of the very first
      preliminary ruling in the matter. It is the Court's perception that
      Father has not been diligent in performing his parental duties or
      protecting his rights, choosing instead to wait for a more suitable
      circumstance.

                                     ***

      Father has never had any contact with Child, he never served as
      a parent to Child, and he will not be in a position to do either
      any time soon.

Orphans’ Ct. Op. at 5-6 (footnotes omitted). A review of the record supports

the orphans’ court’s findings. As such, we find no abuse of discretion. See

A.R., supra at 422.

      Father next avers that the orphans’ court abused its discretion when it

terminated Father’s parental rights pursuant to 23 Pa.C.S. § 2511(7),

concluding that Child was conceived as a result of Rape, when Father pled

guilty to Statutory Sexual Assault. Father’s Brief at 8, 14.

      Because we have determined the orphans’ court did not abuse its

discretion in terminating Father’s parental rights pursuant to 23 Pa.C.S.




                                     -7-
J. S62017/16


§2511(a)(6), we need not consider this other basis for termination.       See

W.J.R., supra at 684.

        Father’s final claim of error is that the orphans’ court “erroneously

concluded that [Child] had no bond with Father when Father could never

reasonably have had an opportunity to bond with the child.” Father’s Brief

at 5.    Father admits that there is no bond between Father and Child but

argues that “when this short a time period is involved, it is extremely

difficult to say that a child has a bond with anyone. In a situation such as

this, the lack of bonding should be considered a neutral fact as opposed to a

negative. Even if [Father] had had time with the minor child, there would

have been minimal to no bond under the circumstances.” Father’s Brief at

17-18. Father’s argument fails for the following reasons.

        This Court has determined that under Section 2511, the lower court

must engage in a bifurcated process prior to terminating parental rights. In

re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). The initial focus “is on the

conduct of the parent” and whether there is clear and convincing evidence

that the “parent's conduct satisfies the statutory grounds for termination

delineated in Section 2511(a).” Id. (internal citations omitted). If the court

determines that the parent's conduct warrants termination of his or her

parental rights then the court will engage “in the second part of the analysis

pursuant to Section 2511(b): determination of the needs and welfare of the

child under the standard of best interests of the child.”       Id. (citations



                                     -8-
J. S62017/16


omitted). The “needs and welfare analysis concerns the nature and status of

the emotional bond between parent and child, with close attention paid to

the effect on the child of permanently severing any such bond.”           Id.

(citations omitted).

      While Father argues that the orphans’ court weighed the lack of bond

between Father and Child “against” Father,      the record reflects that the

orphans’ court independently determined that there were sufficient grounds

to terminate Father’s parental rights based on Section 2511(a)(6); the court

then properly engaged in a separate bond analysis under Section 2511(b) to

ensure that termination would be in Child’s best interest and would not have

a detrimental effect on Child.   There was not a finding “against” Father.

Accordingly, Father’s argument has no merit.

      Further, our review of the records supports the orphans’ court’s

determination that the Adoption Agency met its burden under 23 Pa.C.S.

§2511(b).    Section 2511(b) “focuses on whether termination of parental

rights would best serve the developmental, physical, and emotional needs

and welfare of the child.” In re: Adoption of J.M., 991 A.2d 321, 324 (Pa.

Super. 2010).

      This Court has found that “[i]ntangibles such as love, comfort,

security, and stability are involved in the inquiry into the needs and welfare

of the child.”   In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005). In

addition, the orphans’ court “must also discern the nature and status of the



                                    -9-
J. S62017/16


parent-child bond, with utmost attention to the effect on the child of

permanently severing that bond.” Id.

      This Court has determined that in cases where there is no evidence of

contact between a parent and a child, it is reasonable to infer that no bond

exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008). Thus, the

extent of the bond-effect analysis necessarily depends on the circumstances

of the particular case. Id. at 763.

      In the instant case, the orphans’ court concluded from testimony that

the “foster family has provided for every want and need of Child” and

“[C]hild knows no other parental bond than that which she has with her

foster parents.” Trial Ct. Op. at 9. Further, the orphans’ court found that

there was no evidence of a bond between Father and Child, and that

terminating Father’s parental rights would not have a detrimental effect on

Child. Id. at 9.

      Our review of the record supports the orphan’s court’s conclusions that

a termination of parental rights is in the best interest of Child and we find no

abuse of discretion.

      In sum, our review of the record supports the orphans’ court’s

determination that the Agency met its burden of proving by clear and

convincing evidence that Father’s parental rights should be terminated

pursuant to 23 Pa.C.S. §§ 2511(a)(6) and 2511(b). Accordingly, we affirm.




                                      - 10 -
J. S62017/16


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/19/2016




                          - 11 -